Case 1:19-cv-02423-RM-KLM Document 1 Filed 08/26/19 USDC Colorado Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                     Civil Action No. 19-cv-02423
 GREGORY HOEFER,
 Plaintiff,
 v.
 THE REGENTS OF THE UNIVERSITY OF COLORADO, a body corporate,
 for and on behalf of THE UNIVERSITY OF COLORADO DENVER,
 Defendants.

                              COMPLAINT AND JURY DEMAND

        The Plaintiff, Gregory Hoefer, by and through his attorneys, Miller & Law, PC, for his

 Complaint and Jury Demand against The Regents Of The University of Colorado, a body

 corporate, for and on behalf of The University of Colorado Denver (collectively, the

 “University”), states as follows:

                                     NATURE OF THE ACTION

        This action is brought to redress the University’s violation of the Americans with

 Disabilities Act of 1990 (“ADA”), 42 U.S.C. §§ 12101 - 12117. Specifically, the Plaintiff alleges

 that the University discriminated against him and created a hostile work environment based on his

 disability, retaliated against Plaintiff for requesting reasonable accommodations related to his

 disability, and by terminating Plaintiff on the basis of his disability, all in violation of the ADA.

                                  JURISDICTION AND VENUE

        1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§1331 and 1343

 and Title II of the ADA, 42 U.S.C. § 12133. The unlawful employment practices alleged herein

 were committed within the jurisdictional boundaries of the United States District Court for the

 District of Colorado and venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).
Case 1:19-cv-02423-RM-KLM Document 1 Filed 08/26/19 USDC Colorado Page 2 of 9




                             ADMINISTRATIVE PREREQUISTIES

        2.      Prior to filing this Complaint, Plaintiff complied with all procedural prerequisites

 for bringing this lawsuit. On September 18, 2018 Plaintiff timely filed a charge of employment

 discrimination with the United States Equal Employment Opportunity Commission.

        3.      By notice dated May 22, 2019, Plaintiff was issued a Dismissal of Charge and

 Notice of Right to Sue (“Notice”).

        4.      Plaintiff, who was traveling out of state from the morning of May 22, 2019 until

 the evening of May 29, 2019, received the Notice on May 29, 2019.

        5.      As this Complaint has been filed within the ninety (90) days following his receipt

 of the Notice, Plaintiff has satisfied all procedural prerequisites for suing the University in federal

 court under 42 U.S.C. §2000e-5(f)(1).

                                              PARTIES

        6.      Plaintiff Gregory Hoefer (“Mr. Hoefer”) is an individual resident of the state of

 Colorado with a residential address of 7501 Montview Blvd., Denver, CO 80220.

        7.      Defendant University of Colorado Denver is a Colorado state institution of higher

 education established and regulated by Article IX, §§12 and 13 of the Colorado Constitution, as

 well as by state statutory law, CRS §23-20-101 et seq., with a principal place of business located

 at 1201 Larimer St., Suite 1119, Denver, Colorado 80204.

        8.      The University of Colorado Denver is supervised by Defendant The Regents of the

 University of Colorado, a body corporate organized under the Colorado Constitution. The office

 of the Secretary of the Board of Regents of the University of Colorado is located at 1800 Grant

 Street, Ste. 800, Denver, Colorado 80203.

        9.      Upon information and belief, the University employs more than 500 employees in

 Colorado.

                                                   2
Case 1:19-cv-02423-RM-KLM Document 1 Filed 08/26/19 USDC Colorado Page 3 of 9




                                     GENERAL ALLEGATIONS

         10.     Mr. Hoefer suffers from Attention Deficit Hyperactivity Disorder (“ADHD”) and

 Bipolar Disorder, a severe condition that significantly limits his cognitive thinking, concentration,

 and interaction with others, and presents challenges with dealing with focus, forgetfulness,

 disorganization, time management, and stress, and he has suffered from ADHD and Bipolar

 Disorder at all times relevant to this Complaint.

         11.     Mr. Hoefer is protected by the provisions of the ADA, 42 U.S.C. §§12101–12117.

         12.     Mr. Hoefer was hired at the University in March 2012.

         13.     Mr. Hoefer was employed by the University as an International Recruitment and

 Admissions Coordinator (“IRAC”).

         14.     Part of Mr. Hoefer’s responsibilities as an IRAC included conducting meetings with

 international clients via Skype or other video conference program; Mr. Hoefer often conducted

 these meetings from his home after typical 8 am to 5 pm work hours.

         15.     Mr. Hoefer often completed work from his home when he was unable to do so at

 the office as a direct result of his disability.

         16.     In February 2016, Mr. Hoefer requested reasonable accommodations related to his

 ADHD and Bipolar Disorder, including, without limitation, a flexible schedule and the ability to

 work remotely.

         17.     In May 2016, the University permitted the following accommodations for Mr.

 Hoefer’s disability: use of a standing desk; ability to use headphones at his desk; positioning of

 his desk toward the front; use of a “solution room”; scheduling of 1:1 meetings with his supervisor;

 and attempts to limit meetings and planned interruptions.




                                                     3
Case 1:19-cv-02423-RM-KLM Document 1 Filed 08/26/19 USDC Colorado Page 4 of 9




        18.     In May 2016, the University required Mr. Hoefer to arrive to work between 8 am

 and 8:15 am.

        19.     In June 2016, the University permitted Mr. Hoefer to arrive to work at 9 am, with

 the exception of Tuesdays, when Mr. Hoefer was to arrive at 8:30 am.

        20.     On July 26, 2017, Mr. Hoefer’s supervisor informed him that the Provost of the

 University did not permit flexible schedules.

        21.     On July 26, 2017, Mr. Hoefer received an email directly from the Provost of the

 University informing him that flexible schedules were permitted for medical conditions.

        22.     The University is and has been fully aware at all times relevant to this Complaint

 that Mr. Hoefer suffers from ADHD and Bipolar Disorder.

        23.     Upon information and belief, it was the University’s very awareness of Mr.

 Hoefer’s condition that played an integral role in the mistreatment that he received.

        24.     The University terminated Mr. Hoefer’s employment in March 2018.

        25.     During his employment, the University routinely treated Mr. Hoefer in a disparate

 fashion than employees who were not similarly affected by a mental disorder.

        26.     Examples of the differential treatment perpetuated by the University to the

 detriment of Mr. Hoefer, as an individual with a known mental illness, include the following:

    a. Another employee, Clayton H., was permitted to arrive to work late with no consequence,
       and was further not disciplined for exhibiting a raised voice and being distracted; and

    b. Another employee, Genny P., was not disciplined for raising her voice or for arriving to
       work late, and was further allowed the opportunity to work remotely; and

    c. Another employee, Mitchell D., was not disciplined for raising his voice at other
       employees.

        27.     In contrast, the University denied Mr. Hoefer’s reasonable accommodation requests

 for a flexible schedule allowing for arrival to work later in the morning and/or the opportunity to

                                                  4
Case 1:19-cv-02423-RM-KLM Document 1 Filed 08/26/19 USDC Colorado Page 5 of 9




 work remotely, his tardy arrivals were tallied and the subject of discipline, and he was disciplined

 for raising his voice.

         28.      Upon information and belief, no other University employee’s arrival times were

 tracked and the subject of discipline.

         29.      The disparate disciplinary policies exhibited by the University caused Mr. Hoefer

 additional stress and led him to believe he was being discriminated against on the basis of his

 disability and his request for reasonable accommodations.

         30.      The University continually disregarded Mr. Hoefer’s request for reasonable

 accommodations, refusing to permit him a flexible schedule and/or the opportunity to work

 remotely.

         31.      The University retaliated against Mr. Hoefer for requesting reasonable

 accommodations by subjecting him to discipline for conduct and actions which were not cause for

 discipline of other employees who did not suffer from a comparable disability.

         32.      As a direct and proximate result of the University’s discrimination, Mr. Hoefer lost

 his ability to generate an income.

                                       CLAIMS FOR RELIEF

                                       First Claim For Relief
                 Discrimination in Violation of the Americans With Disabilities Act

         33.      Plaintiff incorporates by reference all paragraphs of this Complaint as if fully set

 forth herein.

         34.      Plaintiff is a qualified individual within the meaning of 42 U.S.C. § 12111(8) in

 that he has ADHD and Bipolar Disorder, the University perceives him to have a disability, he has

 the requisite qualifications to perform and can perform the essential functions of the job for which

 he was hired, and he held and desired to continue to hold his job with the University.


                                                   5
Case 1:19-cv-02423-RM-KLM Document 1 Filed 08/26/19 USDC Colorado Page 6 of 9




         35.     The University is an “employer” within the meaning of 42 U.S.C. §§ 12111(5) in

 that it is engaged in an industry affecting commerce and has had more than 15 employees for each

 working day in each of 20 or more calendar weeks in the current and preceding years. Thus, it is

 also a covered entity within the meaning of 42 U.S.C. § 12111(5).

         36.     Plaintiff was an employee of the University within the meaning of 42 U.S.C. §

 12111(4).

         37.     The University’s unlawful employment practices complained of in the foregoing

 paragraphs were undertaken intentionally, maliciously, and/or with reckless indifference to

 Plaintiff’s federally protected rights.

         38.     The University is liable for the acts and/or omissions of its agents and employees.

         39.     Prior to and at the time that the University terminated Plaintiff’s employment,

 Plaintiff was qualified to continue to perform the job for which he had been hired.

         40.     The University’s discriminatory actions included, but were not limited to: (i)

 deliberately targeting Plaintiff for mistreatment and harassment as a result of his disability, (ii)

 limiting, segregating, or classifying Plaintiff in a way that adversely affected his opportunities or

 status because of his disability within the meaning of § 12112(b)(1); (iii) utilizing standards,

 criteria, or methods of administration that had the effect of discrimination on the basis of disability

 within the meaning of § 12112(b)(3)(A); (iv) failing to make reasonable accommodations for the

 known physical limitations of Plaintiff, an otherwise qualified individual employee with a

 disability, despite the fact that doing so would not have imposed an undue hardship on the

 operation of the University’s business within the meaning of § 12112(b)(5)(A); and/or (v) denying

 employment opportunities to Plaintiff based on the University’s need to make reasonable

 accommodations for his physical impairments within the meaning of § 12112(b)(5)(A).



                                                   6
Case 1:19-cv-02423-RM-KLM Document 1 Filed 08/26/19 USDC Colorado Page 7 of 9




         41.     As a consequence of the University’s illegal conduct, Plaintiff suffered, and

 continues to suffer, irreparable injury and damages.

         42.     Plaintiff has been damaged by the University’s violation of the ADA inasmuch as

 he has suffered loss of past and future wages and benefits, loss of professional opportunities,

 emotional distress, and mental pain and anguish.

         43.     Plaintiff is entitled to his attorneys’ fees and costs incurred in this matter pursuant

 to 42 U.S.C. § 12205.

         44.     Plaintiff is further entitled to any and all relief permitted under the ADA, 42 U.S.C.

 § 12117(a), including equitable relief.

                                     Second Claim For Relief
                 Retaliation in Violation of the Americans With Disabilities Act

         45.     Plaintiff incorporates by reference all paragraphs of this Complaint as if fully set

 forth herein.

         46.     Plaintiff was subjected to retaliation by the University for engaging in opposition

 to discrimination and harassment, in violation of 42 U.S.C. §12203(a), including being terminated

 from his employment for complaining about the discriminatory treatment and harassment to which

 he was subjected.

         47.     Plaintiff’s protected conduct in opposition to disability-based discrimination and

 harassment was a motivating factor in the University’s retaliatory conduct, including its decision

 to terminate Plaintiff’s employment as well as its decisions to treat Plaintiff in a disparate fashion

 from one or more similarly-situated coworkers and to engage in further harassment of Plaintiff.

         48.     The University’s unlawful employment practices complained of in the foregoing

 paragraphs were undertaken intentionally, maliciously, and/or with reckless indifference to

 Plaintiff’s federally protected rights.


                                                    7
Case 1:19-cv-02423-RM-KLM Document 1 Filed 08/26/19 USDC Colorado Page 8 of 9




        49.      As a consequence of the University’s illegal conduct, Plaintiff suffered, and

 continues to suffer, irreparable injury and damages.

                                  Third Claim For Relief
           Disability-Based Harassment/Hostile Work Environment in Violation of
                              Americans With Disabilities Act

        50.      Plaintiff incorporates by reference all paragraphs of this Complaint as if fully set

 forth herein.

        51.      Plaintiff was subjected to harassment and unwelcome conduct by the University

 that was based on his disability and/or by the University’s perception that Plaintiff has a disability.

        52.      The harassment and unwelcome conduct perpetuated by the University and its

 agents against Plaintiff was severe or pervasive enough to create a work environment that a

 reasonable person would consider to be intimidating, hostile and/or abusive.

        53.      Upon information and belief, said harassment and unwelcome conduct was

 perpetuated by the University against Plaintiff because of his disability and/or because of the

 University’s perception that Plaintiff has a disability and/or in retaliation for Plaintiff identifying

 and speaking out against discriminatory and unlawful practices engaged in by the University.

        54.      The University knew, or should have known, about the harassment and unwelcome

 conduct and failed to take prompt or appropriate corrective action.

        55.      As a direct and proximate result of the University’s violations of his civil rights as

 alleged herein, Plaintiff has suffered mental anguish and emotional distress, loss of employment

 and future employment opportunities, and loss of wages and benefits. Plaintiff is reasonably

 certain to continue to suffer these damages in the future.




                                                   8
Case 1:19-cv-02423-RM-KLM Document 1 Filed 08/26/19 USDC Colorado Page 9 of 9




                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor

 and against the University, and award him the following relief, to the fullest extent allowed by

 law:

    i.         Actual monetary damages for all injuries suffered by Plaintiff in an amount to be
               determined at trial, including but not limited to, damages for lost past and future wages
               and employment benefits;
    ii.        Punitive damages on all claims allowed by law and in an amount to be determined at
               trial;
    iii.       Attorneys’ fees and the costs associated with this action, including expert witness fees,
               on all claims allowed by law;
    iv.        Pre- and post-judgment interest at the highest lawful rate; and
    v.         Any further relief that this court deems just and proper, and any other relief as allowed
               by law.

                                         JURY TRIAL DEMAND

           Plaintiff requests a trial by jury on all issues so triable.


 Respectfully submitted this 26th day of August, 2019.


                                            MILLER & LAW, PC

                                            /s/ David J. Meretta                          .
                                            David J. Meretta, No. 44409
                                            1900 W. Littleton Blvd.
                                            Littleton, CO 80120
                                            (303) 722-6500
                                            (303) 722-9270 fax
                                            djm@millerandlaw.com

                                            ATTORNEYS FOR PLAINTIFF




                                                       9
